Citation Nr: 0116846	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins, right leg.

2.  Entitlement to service connection for varicose veins, 
left leg.

3.  Entitlement to service connection for hypertension, on 
either a direct basis or as secondary to service-connected 
varicose veins, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1974 and from January 1975 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before the undersigned, who was designated by the Chairman to 
conduct that hearing.  At his hearing, the veteran stated 
that he was also claiming entitlement to service connection 
for hypertension as secondary to his service-connected 
varicose veins, right leg.  The Board has recharacterized the 
issue on appeal as shown above to better reflect his 
contentions.

With respect to the claim of entitlement to service 
connection for varicose veins, left leg, the Board finds that 
the veteran has filed a notice of disagreement with the RO's 
failure to consider this issue, thereby initiating, but not 
perfecting, an appeal.  Therefore, for reasons that are 
discussed in more detail below, the issues on appeal have 
been recharacterized as shown above.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, the veteran stated at a 
1997 VA examination that he was struck with a heavy object 
during service, incurring an injury to his back.  Also, at 
his hearing in 2001, he raised a claim for a total disability 
rating based on individual unemployability due to service-
connected disorder(s).  The veteran is hereby advised of the 
need to file formal claims with the RO if he wishes to do so.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.

A.  Increased rating for varicose veins, right leg

It is clear that VA records exist that have not been 
obtained.  The most recent VA treatment records associated 
with the claims file are dated in May 1996.  The veteran 
stated at his 1997 and 2001 personal hearings that he 
continued to receive VA treatment for his service-connected 
varicose veins, right leg.  These records must be obtained 
because they are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, the veteran stated that he applied for benefits 
from the Social Security Administration, and it appears his 
claim was based, in part, on his service-connected varicose 
veins.  VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Therefore, the RO must request these 
records. 

The veteran should be provided another VA examination.  The 
medical evidence as to the severity of his varicose veins is, 
at best, contradictory.  See 1996 Doppler study showing no 
venous valve insufficiency; 1996 VA examination report ("one 
area" of varicosities); 1997 VA examination report 
("superficial varicosities"); 1999 VA examination report 
("moderate to large" varicosities).  The contradictory 
medical evidence must be reconciled so that the proper 
disability rating for the veteran's varicose veins may be 
assigned.  

B.  Service connection for varicose veins, left leg

With his claim for an increase for varicose veins of the 
right leg, which was submitted in February 1996, the veteran 
stated that he was now starting to have the same problems 
with his left leg.  In April 1996, he filed a claim for 
service connection for varicose veins, left leg.  These 
claims were not adjudicated in July 1996 when the RO decided 
the veteran's claim for an increase.  In his January 1997 
substantive appeal, the veteran stated that VA had not 
properly reviewed his records concerning varicose veins of 
the left leg.  At a personal hearing in April 1997, he again 
discussed the fact that he had varicose veins in the left 
leg.  He raised the same contentions at his hearing before 
the Board in 2001. 

The RO has still not adjudicated whether the veteran is 
entitled to service connection for varicose veins of the left 
leg.  This claim must be adjudicated because ratings for 
varicose veins were previously based, in part, on whether 
they were unilateral or bilateral.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  The Board construes the 
veteran's repeated statements, including his testimony in 
1997, to be a notice of disagreement with the failure of the 
RO to consider and adjudicate this issue.  See Isenbart v. 
Brown, 7 Vet. App. 537 (1995) (NOD can attach to an RO's 
failure to adjudicate a claim which was properly before it so 
long as the NOD can be fairly read as encompassing the RO's 
failure to adjudicate that particular claim); Garlejo v. 
Brown, 10 Vet. App. 229 (1997).  It is proper to remand this 
claim because the veteran has not been provided a Statement 
of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

C.  Service connection for hypertension

At his hearing in April 2001, the veteran stated that he was 
also claiming entitlement to service connection for 
hypertension as secondary to his service-connected varicose 
veins, right leg.  The RO has not yet considered this claim 
on a secondary basis, and it would be potentially prejudicial 
to the veteran if the Board were to do so in the first 
instance.  Therefore, this claim must be remanded so the RO 
can fully consider the veteran's contentions.

At his hearing in April 2001, the veteran submitted a 
document, allegedly an undated service medical record, which 
states he had "hi blood pressure (hypertension)."  An 
original of this document is not contained in the service 
medical records in the claims file.  The RO should provide 
the veteran an opportunity to submit the original copy of 
this document, as well as take the necessary steps to ensure 
that all of the veteran's service medical records have been 
obtained.

The RO has not yet provided the veteran an opportunity to 
submit information as to where he has been treated for 
hypertension since his separation from service.  To comply 
with the VCAA, this must be done.  A review of the claims 
file shows that he reported treatment with Dr. Kim in 1978, 
and those records should be requested if the veteran provides 
adequate information to locate Dr. Kim.

The veteran alleges he was treated at VA West Los Angeles 
from 1979.  A request for records from that facility 
indicated that all records were transferred to the Los 
Angeles Outpatient Clinic.  However, that facility then 
stated that no records were available for treatment prior to 
March 1996.  While this case is in remand status, additional 
requests for VA records should be made to ensure compliance 
with the VCAA.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. The notice should 
include informing him of the need for the 
following:
a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases (to include for 
Dr. Kim) for the treatment records 
of all private care providers who 
treated the veteran for hypertension 
since 1977; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
hypertension since 1977, and the 
approximate dates of such treatment.

2.  The RO should contact all appropriate 
sources and request that additional 
searches for the veteran's service medical 
records be conducted, to include, but not 
limited to, the National Personnel Records 
Center.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, 
a negative reply is requested.

3.  The RO should ask the veteran to 
submit the original copy of a document he 
submitted at his hearing in April 2001, 
allegedly an undated service medical 
record, which states he had "hi blood 
pressure (hypertension)."  If he does 
not have the original copy, he should 
inform the RO where he obtained this 
document.

4.  The RO must associate with the claims 
file all of the veteran's VA treatment 
records, including from the East and West 
Los Angeles facilities for all treatment 
since 1977.

5.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.

6.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

7.  After obtaining as many of the above-
referenced records as possible, schedule 
the veteran for a VA examination to 
evaluate his service-connected varicose 
veins.  It is very important that the 
examiner be afforded an opportunity to 
review the veteran's claims file and a 
copy of this remand prior to the 
examination.  The examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file. 

All necessary tests and studies, 
including appropriate tests for 
circulatory impairment, should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected varicose veins of the right 
leg.  The examination report must include 
information as to the presence and 
severity of any edema, ulceration, 
swelling, stasis pigmentation, and 
eczema.  The examiner should elicit 
information as to the veteran's symptoms 
and any precipitating or alleviating 
factors.

The examiner should specifically review 
the claims file and reconcile the prior 
findings as to the severity of the 
veteran's varicose veins.  See, e.g., 
1996 Doppler study showing no venous 
valve insufficiency; 1996 VA examination 
report ("one area" of varicosities); 
1997 VA examination report ("superficial 
varicosities"); 1999 VA examination 
report ("moderate to large" 
varicosities).  The medical rationale for 
all opinions expressed must be provided.


8.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  

9.  Thereafter, readjudicate the 
veteran's claims for an increased rating 
for varicose veins, right leg, and for 
service connection for hypertension, on 
both a direct basis and as secondary to 
service-connected varicose veins, right 
leg.  When readjudicating the increased 
rating claim, the RO should consider 
whether either the new or the old version 
of the rating criteria for disorders of 
arteries and veins is more favorable to 
the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The RO should 
bear in mind that any increased rating 
assigned based on the amended rating 
criteria can only be applied from and 
after the effective date of the amendment 
to the rating criteria.  VAOPGCPREC 3-
2000 (May 30, 2000).

10.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claims for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, to 
include regulations pertinent to 
secondary service connection.  If the 
veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  
Thereafter, subject to current appellate 
procedures, the varicose veins, right 
leg, and hypertension claims should be 
returned to the Board for further 
appellate consideration, if appropriate.

11.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for varicose veins, left leg.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate.

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional medical 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




